Citation Nr: 1516417	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-10 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to October 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In his March 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  However, in correspondence received in August 2013, the Veteran withdrew his hearing request.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

2.  The most probative evidence indicates the Veteran's current tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The requirements for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veteran's Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a February 2011 letter.  The case was last readjudicated in March 2014.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records and a VA examination report.   

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issues on appeal.


Service Connection

The Veteran contends that he currently has bilateral hearing loss and tinnitus and that those conditions are related to his active duty military service. 

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for 90 days or more during a period of war,   or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater;      or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. 

Regarding tinnitus, the Board notes that the Veteran is competent to state whether he has, or has had, that condition.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

The Board also notes that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have  been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran's service treatment records show no complaints of or treatment for hearing loss or tinnitus at any time.  When converted to ISO-ANSI standards, the Veteran's February 1967 enlistment audiogram showed pure tone thresholds of 30, 10, 10, and 5 decibels in the right ear, and 35, 20, 15, and 10 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  At the time of the October 1970 separation examination, no defects were specified with respect to the Veteran's ears, and his hearing was 15/15 on whispered voice testing.  

In February 2013, the Veteran was afforded a VA audiological examination in connection with the instant claim.  At that time, the Veteran reported that he had been exposed to excessive noise in the form of artillery fire while on active duty.  He further reported working as a machinist for 14 years after service and that he wore hearing protection in this position.  The Veteran noted experiencing bilateral intermittent tinnitus for the past few years.  

Audiometric testing performed as part of the 2013 examination showed pure tone thresholds of 15, 25, 25, 20, and 20 decibels in the right ear, and 15, 25, 30, 20,   and 25 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  The audiologist reported speech recognition scores of 98 percent in the right ear and    96 percent in the left ear.  In connection with the evaluation, the examiner noted that the Veteran does not meet the criteria for a hearing loss disability under VA regulations.  Regarding the Veteran's reported tinnitus, the examiner found that the Veteran's tinnitus is not at least as likely as not related to his reported military noise exposure.  In support of her opinion, the examiner noted the fact that the Veteran's tinnitus did not begin until many years after service and that he had a lengthy exposure to noise in his civilian occupation (albeit reportedly with hearing protection).

Upon review of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

Regarding the Veteran's claim for service connection for hearing loss, the most probative evidence indicates that he does not have a current hearing loss disability as defined in 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in   a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a current hearing loss disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the findings on the February 2013 VA examination reflect hearing levels that do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385 and there is no other current medical evidence of record showing the presence of such, the Veteran does not have a current hearing loss disability for VA purposes and the claim for service connection for hearing loss must be denied. 

As current tinnitus has been established, the question on this issue becomes whether that disability is related to the Veteran's active duty service.  The most probative evidence indicates that it is not.

The Veteran has not alleged, nor does the record show, that he was treated for or complained of tinnitus in service.  When he filed his initial claim for disability benefits in January 2011, the Veteran reported without elaboration that his tinnitus and hearing loss began in service.  However, this statement is contradicted by the his March 2013 statement that he first noticed problems with his hearing in 1973, which is several years after service, and his statement to the VA examiner that      his tinnitus began only several years before the 2013 examination.  Based on the foregoing, to the extent the Veteran asserts that his tinnitus began in service, such assertion is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Moreover, the February 2013 VA examiner opined that the Veteran's current tinnitus was less likely as not related to military noise exposure.  Her opinion was provided following examination of the Veteran and review of the claims file, and provided an adequate rationale for the conclusion reached.  Thus, the Board finds that it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary. 

To the extent the Veteran believes that he suffers from a current hearing loss disability and that his current tinnitus is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, diagnosing and determining the extent of hearing loss requires medical testing.  Moreover, tinnitus can have many causes such as acoustic trauma, medications, infections, and diseases, and medical expertise is needed to determine the etiology of the disorder.  Accordingly, the Veteran's opinion as to the extent of any hearing loss and the etiology of his tinnitus, which was first shown by competent and credible evidence many years after service, is not competent medical evidence.  The Board finds that the only medical evidence of record, the findings and opinion of the February 2013 VA examiner, to be of greater probative value than the Veteran's lay contentions. 

In sum, there is no competent medical opinion of record linking the Veteran's current tinnitus to his active duty service.  The Board finds the medical evidence of record to be significantly more probative than the Veteran's lay assertion as to the relationship between his current tinnitus and service.  The first report of tinnitus occurred in the Veteran's 2011 claim, over 40 years after the Veteran's separation from service.  As there is no current hearing loss disability, no competent evidence establishing tinnitus in service or for many years thereafter, and no medical opinion linking the current tinnitus to service, the Board finds that the preponderance of the evidence is against the claims, and service connection for bilateral hearing loss and tinnitus are denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this instance.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


